Citation Nr: 1439113	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include bilateral radiculopathy.

2.  Entitlement to service connection for benign prostatic hypertrophy, status post TURP procedure (claimed as prostate surgery).

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to April 20, 2011 and 50 percent disabling thereafter.

4.  Entitlement to an initial increased rating for bilateral hearing loss, rated noncompensable disabling prior to March 7, 2013 and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

These matters come to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for lumbar spine disability and benign prostatic hypertrophy, and granted entitlement to service connection for PTSD, assigning a 30 percent disability rating, and bilateral hearing loss, assigning a noncompensable rating, both effective March 30, 2010.  In a May 2013 rating decision, the RO assigned a 50 percent disability rating for PTSD, effective April 20, 2011, and a 10 percent disability rating for bilateral hearing loss, effective March 7, 2013.

The July 2010 rating decision also denied service connection for hepatitis B and diabetes mellitus, and the Veteran expressed timely disagreement with the denials.  In a May 2013 rating decision, the RO granted entitlement to service connection for those diseases.  This was a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In his May 2013 substantive appeal, the Veteran requested a videoconference Board hearing; however, such hearing was not scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



